Citation Nr: 0005569	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  97-07 400	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to an increased disability evaluation for low 
back syndrome with arthritis currently evaluated as 40 
percent disabling.

Entitlement to an increased disability evaluation for 
chondromalacia of the left knee, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to February 
1953, from May 1953 to April 1956, and from July 1956 to 
February 1972.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska denying a higher evaluation for chondromalacia of 
the left knee, rated as 10 percent disabling, and granting an 
increase from 10 percent to 20 percent for low back syndrome 
with arthritis, inter alia. 

In August 1998, the Board remanded the case for the 
development of additional medical evidence, including a VA 
orthopedic examination designed to ascertain the extent to 
which, if any, the function of the veteran's low back and 
left knee were affected by pain, weakness, fatigability, 
repetitive motion, and incoordination, including during 
flare-ups.   See DeLuca v. Brown, 8 Vet.App. 202 (1995).  The 
requested development has now been completed, to the extent 
possible.    

While on remand, in July 1999, the RO increased the 
evaluations for the low back and left knee disabilities to 40 
and 20 percent, respectively.  However, as the veteran has 
not indicated that he wishes to withdraw his appeal, this 
matter will now proceed to appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary to render an equitable 
decision on the issues decided herein has been obtained by 
the RO.

2.  Low back syndrome with arthritis is manifested by pain 
and stiffness which is worse at night, forward flexion to 45 
degrees, backward extension to 4 degrees, lateral flexion to 
10 degrees bilaterally, with pain on all ranges of motion 
without radiation, use of a single point cane for ambulation, 
positive flattening of the lumbar spine, 5/5 muscle strength 
with no atrophy, a negative straight leg raise test, 
fatigability and incoordination, significantly decreased 
functional ability, and X-ray findings of minor anterior 
osteophyte formation in the vertebral bodies,  degenerative 
changes in the facet joints at the L5-S1 vertebrae, and a 
transitional, sacralized L5 vertebra.

3.  Chondromalacia of the left knee is manifested by pain and 
stiffness which is worse at night, use of a single point cane 
for ambulation, crepitation and pain with range of motion, 
some pain on compression, 5/5 muscle strength, no evidence of 
instability or subluxation, intact ligaments, extension which 
lacked 12 degrees from being full, flexion to 87 degrees, and 
X-ray findings of a small benign appearing stable exostosis 
extending off the tibia, and an otherwise unremarkable knee 
joint. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 40 
percent for low back syndrome with arthritis have not been 
met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a Codes 5010 
and 5292 (1999).

2.  The criteria for a disability rating higher than 20 
percent for chondromalacia of the left knee have not been met 
or approximated.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. 
§§ 4.20, 4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Statutes and Regulations

Initially, the Board notes that the veteran's claims are 
well-grounded within the meaning of 38 U.S.C.A. § 5107 and 
that all relevant facts have been properly developed for this 
appeal.

The VA determines disability evaluations through a schedule 
of ratings, which is based on the average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155.

Where functional loss is alleged to be due to pain on motion, 
the provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

When a condition is encountered which is not specifically 
listed in the rating schedule, 38 C.F.R. § 4.20 permits the 
assignment of a disability evaluation for that condition in 
appropriate cases, based upon analogy to a similar, listed, 
condition.  The Code requires that the two conditions be 
closely related not only in the functions affected, but also 
in their anatomical location and symptomatology.  38 C.F.R. 
§ 4.20.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).  But see 
Fenderson v. West, 12 Vet.App. 119 (1999).  
Accordingly, the Board will only briefly address the past 
history of these injuries, while emphasizing the present 
level of disability. 

II.  Factual Background

Service connection was granted for a low back disability and 
for a left knee disability in April 1972, and a 
noncompensable evaluation and a 10 percent evaluation were 
assigned, respectively.  The back disability rating was based 
on service medical records which showed treatment for back 
complaints and a June 1971 examination which showed minimal 
tenderness of the low back to percussion, and a finding of a 
history of recurrent low back syndrome.  The left knee 
disability rating was based on a finding of a left knee 
injury in 1972; examination showed crepitation, swelling and 
signs of chondromalacia.  The 0 percent rating for the low 
back disability remained in effect until November 1989, when 
a 10 percent rating was assigned.  This was based on recent 
findings of decreased flexion by 5 to 10 percent, low back 
tenderness, a slight loss of lumbar lordosis, and X-ray 
findings of mild degenerative change.  

The veteran's claim for an increased evaluation for his low 
back which initiated this appeal, was received on January 2, 
1996.  His claim for an increased evaluation for his left 
knee disability was received in March 1996.  

Evidence submitted in support of his claims, included copies 
of treatment records from the King Health Center at the 
Unites States Soldiers and Airmens' Home in Washington, D.C., 
for the period from October 1993 through January 1996, and 
from the Kearney Clinic, in Kearney, Nebraska, for the period 
from February 1974 through November 1995.

Kearney Clinic records show that in March 1987, he complained 
of arthritis pain, and Naprosyn was prescribed.

The claims file contains copies of the veteran's VA 
outpatient treatment records covering the period from August 
1990 through March 1996.  In January 1992, he presented with 
complaints of low back pain, without radiation.  In July 
1992, it was noted that his joint pain was stable.

In December 1993, while at the King Health Center, the 
veteran complained of a 12 year history of aching pain in his 
back and knees, which was worse at night.  It was noted that 
he had decreased range of motion, and that the strength of 
his muscular system was 5/5.

The veteran was afforded a VA examination in April 1996.  He 
complained of stiffness and pain in his low back, which 
caused him to have to sleep on his side.  He also complained 
of pain and stiffness in his left knee.  It was noted that 
there were no frank postural abnormalities, fixed 
deformities, or muscle atrophy of the back.  The lumbar spine 
had forward flexion to 70 degrees, backward extension to 12 
degrees, lateral flexion to the left to 12 degrees, lateral 
flexion to the right to 8 degrees, rotation to the left to 10 
degrees, and rotation to the right to 12 degrees, all with 
significant pain on range of motion.  His deep tendon 
reflexes were intact and symmetrical.  The sensory 
examination to light touch and pinprick was intact.  The 
muscle strength to the lower extremities was 5/5.  X-ray 
studies of the lumbosacral spine revealed a transitional L5 
vertebra, sacralized, and diffuse degenerative spondylosis of 
the lumbar spine, which was similar to a prior X-ray study 
done in October 1989.  No swelling, gross deformity, 
subluxation, or lateral or medial instability was noted in 
the left knee.  The anterior and posterior cruciate ligaments 
were intact, and there was no evidence of loose motion or 
malunion of the knee joint.  The knee had flexion to 100 
degrees, and could fully extend.  X-ray studies of the left 
knee showed exostosis of the lateral aspect of the proximal 
left tibia, and very mild degenerative changes of the left 
knee joint.  

A VA joints examination was performed in June 1996.  At that 
time the veteran complained of a ten year history of morning 
stiffness and continuous pain in his knees.  It was noted 
that there was no subluxation, lateral instability, nonunion, 
or deformity of the left knee.  The knee could flex to 90 
degrees and extend to 130 degrees.

By rating decision in July 1996, the RO increased the 
evaluation for the veteran's low back disability to 20 
percent, but declined to increase the evaluation for the left 
knee disability over 10 percent.  

The veteran underwent a November 1996 VA general medical 
examination.  It was noted that he was employed at a 
lumberyard from 1994 to the present and that time lost from 
work in the last year (30 days) was due to headaches.  He 
complained of his knees going out and of excruciating back 
pain.  The examiner noted reduced range of motion in all 
joints.  On a VA joints examination that same month, the 
examiner focused on the right knee; however it was noted that 
the left knee flexed to 100 degrees and extended to 5 
degrees.  On examination of the spine, flexion was to 100 
degrees, and extension was to 5 degrees.  Muscle spasm was 
noted.  

The RO issued another decision confirming those ratings in 
January 1997.  The veteran filed a notice of disagreement and 
appealed from those decisions.  In his substantive appeal, 
filed in February 1997, the veteran requested that the Board 
consider whether his low back disability might qualify for a 
higher rating under Diagnostic Code 5293.

The claims file contains copies of what appear to be VA 
outpatient medical treatment records from the Grand Island VA 
Medical Center, covering the period from July 1996 through 
April 1997, which were submitted by the veteran.  Those 
records show that in July 1996, the veteran presented with 
complaints of constant pain in his knees, inter alia, which 
had become worse in the previous three years.  The assessment 
was diffuse joint aches.  In April 1997, he again presented 
with complaints of pain, and the assessment was degenerative 
joint disease and fibromyalgia.

The veteran was afforded another VA examination in July 1996.  
He complained that one or the other of his knees would give 
out every month to month and a half.  He further complained 
that he had to sleep on his side due to excruciating back 
pain which "comes and goes".  The examiner observed that 
the veteran was slightly bent forward.  His back musculature 
was intact.  His lumbar spine had forward flexion to 100 
degrees, backward extension to 5 degrees, lateral flexion 
bilaterally to 5 degrees, and rotation bilaterally to 10 
degrees.  It was noted that he grimaced with all ranges of 
motion of the back.  The left knee was found to flex to 100 
degrees and to extend to 5 degrees.

The report of the veteran's September 1997 VA examination 
noted that his back had no deformity or swelling.  Straight 
leg raise testing was negative.  The low back had forward 
flexion to 90 degrees, backward extension to 180 degrees, and 
lateral flexion to 45 degrees bilaterally.  No swelling or 
deformity was observed in the left knee.  The knee could flex 
to 90 degrees, and extend to 120 degrees.

In August 1998, the Board remanded this case so that, inter 
alia, the veteran could be afforded a VA examination which 
would take into account the functional effect of any pain, 
instability, fatigability, and weakness in the joints. 

During his May 1999 VA examination, the veteran reported that 
he had back pain most of the time and that it increased when 
the back went "out".  He further reported that he had a 
dull pain in his knees which was just "kind of there", and 
which was greater in the left than the right knee.  He stated 
that he soaked his knees, which provided some pain relief.  
It was noted that the veteran walked with a single point cane 
held in the right hand.  He was able to drive a car, and 
spent most of his days watching television and doing some 
housework.  The examiner observed that the veteran's deep 
tendon reflexes were 2+ at the patellae and ankles.  His toes 
were down going.  His strength at knee extension, and hip 
flexion was 5/5 bilaterally.  He was found to grunt when 
performing those maneuvers.  His left knee lacked 12 degrees 
of full extension, and flexed to 87 degrees.  There was 
obvious crepitus in the knee with range of motion, and some 
pain on compression.  He was able to rise to a standing 
position with use of the chair arms.  X-ray studies of the 
left knee showed a small benign appearing exostosis extending 
off the lateral posterior cortical margin of the proximal 
left tibia.  The knee joint was otherwise unremarkable.  The 
impression was stable exostosis of the proximal left tibia.  
It was noted that there had been no change since the January 
1997 X-ray studies.  There was positive flattening of the 
lumbar spine.  No pain was noted on palpation of the lumbar 
paraspinous region and the greater trochanter, however pain 
was noted over the proximal sacrum.  The lumbar spine had 
forward flexion to 45 degrees with pain, backward extension 
to 4 degrees with pain, and lateral flexion to 10 degrees 
bilaterally with pain.  X-ray studies of the lumbosacral 
spine taken in January 1999 showed minor anterior osteophyte 
formation in the vertebral bodies, and degenerative changes 
in the facet joints at the L5-S1 vertebrae.  The impression 
was degenerative changes primarily at the L5-S1 level.  The 
diagnosis was diffuse degenerative osteoarthritis, and 
transitional L5 vertebra based on X-ray report.  The examiner 
noted that the veteran would have decreased functional 
ability with flare-ups, and stated that he already had 
significantly decreased functional ability.  The examiner was 
not able to estimate the loss of range of motion during 
flare-ups.  However, the examiner noted that the veteran 
already had markedly decreased range of motion.  The examiner 
also noted that the veteran had fatigability and 
incoordination, and used a cane to ambulate.  The examiner 
stated that the fatigability and incoordination might 
increase when the veteran had increased pain due to 
activities.   

By rating decision in July 1999, the RO increased the 
disability rating for the veteran's low back syndrome with 
arthritis to 40 percent, and increased the rating for the 
left knee chondromalacia to 20 percent.

II. Low Back Syndrome

By rating decision in July 1999, the disability evaluation 
for the veteran's low back syndrome with arthritis was 
increased to 40 percent disabling, under Diagnostic Code 
5010-5292, effective from January 2, 1996, the date of his 
claim for an increased rating.  

Diagnostic Code 5010 provides ratings for traumatic arthritis 
which has been substantiated by X-ray findings.  It is rated 
based upon the limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
If the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is assignable for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added.  If the joint or joints 
involved have no limitation of motion, the arthritis is rated 
as 10 percent disabling when there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, and as 20 percent disabling when there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Diagnostic Code 5292 provides ratings for limitation of 
motion of the lumbar spine based upon the severity of the 
symptomatology.  The highest rating of 40 percent is 
assignable for severe limitation of motion.  38 C.F.R. 
§ 4.71a, Code 5292.       

Upon consideration of all the evidence of record, the Board 
finds that the symptoms of the veteran's low back syndrome 
with arthritis demonstrate moderate limitation of motion due 
to pain (flexion to 45 degrees), and likely rise to the level 
of severe limitation of motion during flare-ups.  Thus they 
approximate the criteria for the highest 40 percent rating 
assignable under Diagnostic Code 5292 for severe limitation 
of motion of the lumbar spine.  As there is no evidence of 
unfavorable ankylosis of the lumbar spine, a higher 50 
percent rating would not be available under Diagnostic Code 
5289.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (1999).    

In his substantive appeal, the veteran requested that the 
Board consider whether a higher evaluation might be assigned 
to his low back syndrome under Diagnostic Code 5293.  
Diagnostic Code 5293 provides ratings for intervertebral disc 
syndrome based upon the severity of the symptomatology.  A 40 
percent rating is assignable for severe symptoms with 
recurring attacks with intermittent relief.  The highest 
rating, 60 percent, is assignable for pronounced, persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Code 5293 (1999).  

There has been no medical evidence presented to show that the 
veteran has intervertebral disc syndrome.  Further, he does 
not have any neurological findings such as sciatic 
neuropathy, absent ankle jerk, or a positive straight leg 
raise test result.  Thus, evaluation of his low back 
disability under Diagnostic Code 5293 would be inappropriate.  

The Board notes that consideration of pain and limitation of 
function is warranted in this case. See VAOPGCPREC 37-97 
(O.G.C. Prec. 37-97).  However, it is also noted that 
findings of dysfunction due to pain must supported by 
adequate pathology, such as evidence of weakness or atrophy. 
See 38 C.F.R. § 4.40.  
The Board finds that there is no evidence of weakness, 
deformity, atrophy, or other signs of disability greater than 
the impairment recognized by the current evaluation. It is 
noted that the current evaluation is consistent with severe 
limitation of motion.  As the medical evidence demonstrates 
moderate limitation of motion, the Board finds that a rating 
higher than 40 percent is not warranted for limitation of 
motion of the lumbar spine, including consideration of pain 
on use and functional impairment. See 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5292.  Therefore, the 
Board finds that the 40 percent disability rating assigned 
for low back syndrome with arthritis is appropriate and 
should not be increased at this time.

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  
38 U.S.C.A. § 5107.

III.  Chondromalacia of the Left Knee
 
By rating decision in July 1999, the disability evaluation 
for the veteran's chondromalacia of the left knee was 
increased to 20 percent disabling, by analogy to Diagnostic 
Code 5257, effective from January 2, 1996, the date of his 
claim for an increased rating.  38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Code 5299-5257.

Diagnostic Code 5257 provides ratings for knee impairment, 
other than ankylosis, based upon the severity of symptoms of 
recurrent subluxation or lateral instability.  A 20 percent 
rating is assignable when the symptoms are moderate, and a 30 
percent rating is assignable when the symptoms are severe.  
38 C.F.R. § 4.71a, Code 5257.  The Board points out that 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, and therefore 38 C.F.R. §§ 4.40 and 4.45, which 
address such factors as painful motion and functional loss 
due to pain, are not for application when rating a disability 
under Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996); see also DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).  

Upon consideration of all the evidence of record, the Board 
finds that the evidence shows that the veteran has nearly 
full range of motion of the knee as noted by the findings on 
the most recent VA examination report, with some dull pain 
and crepitus on motion, and a stable knee joint.  Taking all 
of the veteran's complaints as well as the objective findings 
into account, the Board finds that the symptoms of the 
chondromalacia of the left knee approximate no more than 
moderate impairment, the criteria for a 20 percent disability 
evaluation by analogy to Diagnostic Code 5257.  As there is 
no evidence of severe recurrent subluxation or lateral 
instability, a higher 30 percent evaluation under that 
Diagnostic Code would not be appropriate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

In addition, although degenerative changes were visualized on 
X-ray of the left knee in April 1996, no instability has been 
objectively demonstrated; accordingly, separate compensable 
evaluations for arthritis and Diagnostic Code 5257 for knee 
instability are not warranted because additional disability 
is not demonstrated.  See VAOPGCPREC 23-97 (July 1, 1997) 
(allowing for separate ratings for arthritis and instability 
of the knee).   

As the extension of the knee is not limited to 20 degrees, 
and the flexion of the knee is not limited to 15 degrees, a 
higher 30 percent rating would not be assignable under either 
Diagnostic Code 5260 or Diagnostic Code 5261.  Further, as 
there is no ankylosis of the knee joint, a 30 percent rating 
would not be available under Diagnostic Code 5256.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5260 and 5261 (1999).    

Therefore, the Board concludes that the 20 percent disability 
rating in effect for chondromalacia of the left knee is 
appropriate and should not be increased at this time.

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  
38 U.S.C.A. § 5107.

In reaching its decision on these issues, the Board has 
considered the complete history of the disabilities in 
question as well as current clinical manifestations and the 
effect the disabilities may have on the earning capacity of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.16 (1999).  The nature 
of the original injuries has been reviewed, and the 
functional impairment which can be attributed to pain, 
fatigability, incoordination, or weakness has been taken into 
account.

The Board has considered whether these disabilities should be 
assigned a higher extra-schedular rating, but has determined 
that as this case does not present an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, extra-schedular evaluations would not be 
appropriate.  The record does not show that the veteran's 
back or knee disabilities have interfered with his employment 
or necessitated frequent periods of hospitalization.  See 
38 C.F.R. § 3.321(b) (1999).    


ORDER

Entitlement to a disability rating higher than 40 percent for 
low back syndrome with arthritis is denied.  

Entitlement to a disability rating higher than 20 percent for 
chondromalacia of the left knee is denied.


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

